129 F.3d 119
NOTICE: Seventh Circuit Rule 53(b)(2) states unpublished orders shall not be cited or used as precedent except to support a claim of res judicata, collateral estoppel or law of the case in any federal court within the circuit.INDECK NORTH AMERICAN POWER FUND, L.P., et al.,Plaintiffs-AppelleesRespondents,v.NORWEB, plc, et al., Defendants-Appellants-Petitioners.
Nos. 97-3249, 97-3257.
United States Court of Appeals, Seventh Circuit.
Submitted September 25, 1997Decided October 3, 1997.

Appeal from, and Petition for a Writ of Mandamus to, the United States District Court for the Northern District of Illinois, Eastern Division, No. 97 C 4642;  William T. Hart, Judge.
Before POSNER, FLAUM and EASTERBROOK, Circuit Judges.

Order

1
After the original defendants removed this case from state court, asserting diversity of citizenship, Calpine Auburndale, Inc., and Calpine Gordonsville, Inc., moved to intervene.  The two Calpine firms are incorporated in Delaware, as are some of the plaintiffs' partners.  The district court permitted the two Calpine entities to intervene and then remanded the case to state court, observing that Calpine's presence eliminated the complete diversity of citizenship that is essential to jurisdiction under 28 U.S.C. § 1332(a)(1), and that limitations in 28 U.S.C. § 1367(b) prevented the use of the supplemental jurisdiction.  The Calpine parties have filed both a notice of appeal and a petition for a writ of mandamus;  the original defendants have thrown their support behind the Calpine parties, while the plaintiffs support the district court's decision. appellate court may inquire into a claim of error only if it has jurisdiction;  a claim that an error occurred does not create appellate jurisdiction.  That is the point of the Supreme Court's opinion in Gravitt, and our opinion in Amoco Petroleum Additives.


2
Because § 1447(d) precludes appellate review of this remand order, the appeal (No. 97-3257) is dismissed for want of jurisdiction.  The petition for mandamus (No. 97-3249) is denied for the reason already given.